UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6388



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNIE LEON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-01-92)


Submitted:   September 21, 2005           Decided:   October 18, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Leon, Appellant Pro Se. John Staige Davis, V, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Johnnie Leon appeals the district court’s final order

denying his motion for return of property under Rule 41(g) of the

Federal Rules of Criminal Procedure.     We have reviewed the record

and the district court’s order and affirm on the reasoning of the

district court.   See United States   v. Leon, No. CR-01-92 (E.D. Va.

Feb. 17, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -